Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 16/765,866 filed on 05/20/2020. 
Claims 1 – 19 are pending and ready for examination.


Priority
 This application is 371 of PCT application no. PCT/IL2017/050520 filed on 05/10/2017.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is are being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the analog characteristics" in line.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 8, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (Okada hereinafter referred to Okada) (US 2010/0123569 A1).

Regarding claim 1, Okada teaches (Title, RECEIVER SYSTEM FOR VEHICLES) method for authenticating a source of a signal (Fig.1 and [0026], Based on specific ID included in data signal, receiver unit 4 checks whether the received data signal is transmitted from the key transmitter 2 of the subject vehicle or other vehicles. Therefore, source/ transmitter of the data signal is authenticated) in a system comprising a multiplicity of electrical units (Fig.1 and [0002], receiver system for vehicles processes and outputs to an electronic control unit (ECU) signals received from different transmitters. Here, different transmitters are a multiplicity of electrical units), the method comprising: 
receiving by a receiver a signal (Fig.1 and [0026], The radio wave of the data signal transmitted by the key transmitter 2 and received by the receiver unit 4. Here, data signal is received by a receiver 4) comprising a command ([0026], radio wave of a data signal including data of a command of locking or unlocking of doors) and a characteristic added to the command ([0026], data signal is received in the frequency of about 315 MHz and includes a specific identification code (ID). Here, frequency or specific ID is a characteristic); 
retrieving a characteristic of the signal (Fig.1 and [0026], Based on specific ID included in data signal, receiver unit 4 checks whether the received data signal is transmitted from the key transmitter 2 of the subject vehicle or other vehicles); 
associating the characteristic with an alleged transmitter of the signal (Fig.1 and [0038], receiver circuit 4b is configured that its receivable frequency band matches the frequency band of the signal transmitted from the key transmitter 2. Here, key transmitter 2 is an alleged transmitter); 
determining a transmitter of the signal (Fig.1 and [0046], The chassis ECU 5 receives the output signal including the specific ID and compares the specific ID with a pre-registered ID thereby to check whether the data signal is from the key transmitter 2 authorized to the subject vehicle. Therefore, key transmitter 2 is a transmitter of the signal); 
decoding the command from the signal ([0041], microcomputer 5b of the chassis ECU 5 produces command signals. Here, command signal is the decoded command); and 
subject to the transmitter being the same as the alleged transmitter, and that the transmitter of the signal is authorized to send the command to the receiver, performing the command (Fig.1 and [0046], If the compared IDs agree, the chassis ECU 5 outputs its command signal to the door control ECU 6 in response to the received door lock/unlock signal, so that the door control ECU 6 drives the door actuator 8 to perform locking or unlocking of the doors).

Regarding claim 2, Okada teaches all the features with respect to claim 1 as outlined above.
Okada further teaches
wherein the characteristic is an analog characteristic ([0026], the data signal transmitted and received is in the frequency of about 315 MHz. As mentioned above, frequency is a characteristic; therefore, it is an analog characteristic).
   
Regarding claim 3, Okada teaches all the features with respect to claim 2 as outlined above.
Okada further teaches
wherein the characteristic comprises at least one burst at a frequency associated with the transmitter, which is added to the signal ([0026], the data signal transmitted and received is in the frequency of about 315 MHz. As mentioned above, frequency is a characteristic; therefore, the characteristic comprises at least one burst at a frequency (315 MHz) associated with the transmitter, which is added to the signal).

Regarding claim 4, Okada teaches all the features with respect to claim 3 as outlined above.
Okada further teaches
wherein the frequency is within or close to a frequency range used by the transmitter (Fig.1 and [0026], the data signal transmitted by the key transmitter 2 and received by the receiver unit 4 is in the frequency of about 315 MHz. [0038], receiver circuit 4b is configured that its receivable frequency band matches the frequency band of the signal transmitted from the key transmitter 2. As the key transmitter 2 transmits the data signal; therefore, the frequency 315 MHz is within a frequency range used by the transmitter 2).

Regarding claim 5, Okada teaches all the features with respect to claim 1 as outlined above.
Okada further teaches
wherein the characteristic is a digital characteristic ([0026], data signal includes a specific identification code (ID). As mentioned above, specific ID is a characteristic; therefore, it is a digital characteristic).

Regarding claim 8, Okada teaches (Title, RECEIVER SYSTEM FOR VEHICLES) method for authenticating a source of a signal (Fig.1 and [0026], Based on specific ID included in data signal, receiver unit 4 checks whether the received data signal is transmitted from the key transmitter 2 of the subject vehicle or other vehicles. Therefore, source/ transmitter of the data signal is authenticated) in a system comprising a multiplicity of electrical units (Fig.1 and [0002], receiver system for vehicles processes and outputs to an electronic control unit (ECU) signals received from different transmitters. Here, different transmitters are a multiplicity of electrical units), the method comprising: 
receiving by a receiver a signal (Fig.1 and [0026], The radio wave of the data signal transmitted by the key transmitter 2 and received by the receiver unit 4. Here, data signal is received by a receiver 4) comprising a command ([0026], radio wave of a data signal including data of a command of locking or unlocking of doors); 
retrieving a characteristic of the signal (Fig.1 and [0026], data signal is received in the frequency of about 315 MHz and includes a specific identification code (ID). Based on specific ID included in data signal, receiver unit 4 checks whether the received data signal is transmitted from the key transmitter 2 of the subject vehicle or other vehicles. Here, frequency or specific ID is a characteristic); 
associating the characteristic with an alleged transmitter of the signal (Fig.1 and [0038], receiver circuit 4b is configured that its receivable frequency band matches the frequency band of the signal transmitted from the key transmitter 2. Here, key transmitter 2 is an alleged transmitter); 
determining a transmitter of the signal (Fig.1 and [0046], The chassis ECU 5 receives the output signal including the specific ID and compares the specific ID with a pre-registered ID thereby to check whether the data signal is from the key transmitter 2 authorized to the subject vehicle. Therefore, key transmitter 2 is a transmitter of the signal); 
decoding the command from the signal ([0041], microcomputer 5b of the chassis ECU 5 produces command signals. Here, command signal is the decoded command); and 
subject to the transmitter being the same as the alleged transmitter, and that the transmitter of the signal is authorized to send the command to the receiver, performing the command (Fig.1 and [0046], If the compared IDs agree, the chassis ECU 5 outputs its command signal to the door control ECU 6 in response to the received door lock/unlock signal, so that the door control ECU 6 drives the door actuator 8 to perform locking or unlocking of the doors).

Regarding claim 11, Okada teaches all the features with respect to claim 1 as outlined above.
Okada further teaches
wherein the alleged transmitter is determined in accordance with specific bits of the signal (Fig.1 and [0046], The chassis ECU 5 receives the output signal including the specific ID and compares the specific ID with a pre-registered ID thereby to check whether the data signal is from the key transmitter 2 authorized to the subject vehicle. As mentioned above, the key transmitter 2 is the alleged transmitter. Here, the alleged transmitter is determined based on the specific ID/ bits of the signal).

Regarding claim 13, Okada teaches a system (Title, RECEIVER SYSTEM FOR VEHICLES) comprising: a multiplicity of electrical units, each electrical unit configured to send or receive messages (Fig.1 and [0002], receiver system for vehicles processes and outputs to an electronic control unit (ECU) signals received from different transmitters. Here, different transmitters are a multiplicity of electrical units that send or receive signals/ messages), method for authenticating a source of a signal (Fig.1 and [0026], Based on specific ID included in data signal, receiver unit 4 checks whether the received data signal is transmitted from the key transmitter 2 of the subject vehicle or other vehicles. Therefore, source/ transmitter of the data signal is authenticated), wherein at least one of the electrical units comprises a processor (Fig.1 and [0041], ECU 5 includes microcomputer 5b) adapted to:
receive by a receiver a signal (Fig.1 and [0026], The radio wave of the data signal transmitted by the key transmitter 2 and received by the receiver unit 4. Here, data signal is received by a receiver 4) comprising a characteristic ([0026], data signal is received in the frequency of about 315 MHz and includes a specific identification code (ID). Here, frequency or specific ID is a characteristic) and a command ([0026], radio wave of a data signal including data of a command of locking or unlocking of doors); 
retrieve the characteristic of the signal (Fig.1 and [0026], Based on specific ID included in data signal, receiver unit 4 checks whether the received data signal is transmitted from the key transmitter 2 of the subject vehicle or other vehicles); 
associate the characteristic with an alleged transmitter of the signal (Fig.1 and [0038], receiver circuit 4b is configured that its receivable frequency band matches the frequency band of the signal transmitted from the key transmitter 2. Here, key transmitter 2 is an alleged transmitter); 
determine a transmitter of the signal (Fig.1 and [0046], The chassis ECU 5 receives the output signal including the specific ID and compares the specific ID with a pre-registered ID thereby to check whether the data signal is from the key transmitter 2 authorized to the subject vehicle. Therefore, key transmitter 2 is a transmitter of the signal); 
decode the command from the signal ([0041], microcomputer 5b of the chassis ECU 5 produces command signals. Here, command signal is the decoded command); and 
subject to the transmitter being the same as the alleged transmitter, and that the transmitter of the signal is authorized to send the command to the receiver, perform the command (Fig.1 and [0046], If the compared IDs agree, the chassis ECU 5 outputs its command signal to the door control ECU 6 in response to the received door lock/unlock signal, so that the door control ECU 6 drives the door actuator 8 to perform locking or unlocking of the doors).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Abedi (US 20150154432 A1).

Regarding claim 6, Okada teaches all the features with respect to claim 5 as outlined above.
Okada does not specifically teach 
wherein the characteristic comprises a unique key sequence, such that digital codes of any unique key sequences within the system are orthogonal to each other.
 However, Abedi teaches (Title, SYSTEMS AND METHODS FOR INTERFERENCE MITIGATION IN PASSIVE WIRELESS SENSORS)
wherein the characteristic comprises a unique key sequence ([0038], an RF signal, contains a coded sequence matching that of the target sensor; the embedded code of the interrogating signal conforms to orthogonal coding design, wherein the code embedded on the interrogating signal is orthogonal to the code embedded on other non-target sensors within the wireless network. Here, the coded sequence is a characteristic of a signal), such that digital codes of any unique key sequences within the system are orthogonal to each other ([0038], quasi-orthogonal digital codes embedded within the sensors allow for separation of the sensor responses corresponding to the interrogating signals. Therefore,  digital codes of sequences within the system are orthogonal to each other).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Okada as mentioned in claim 5 and further incorporate the teaching of Abedi. The motivation for doing so would have been to provide systems and methods that reduce or eliminate interference from non-target sensors in a wireless network to provide Improved Interference Mitigation  (Abedi, Abstract and [0030]).

Claims 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of KINOSHITA et al. (KINOSHITA hereinafter referred to KINOSHITA) (US 2012/0161538 A1).

Regarding claim 9, Okada teaches all the features with respect to claim 8 as outlined above.
Okada does not specifically teach
wherein the characteristic is selected from the group consisting of: a rise time of a pulse of the signal; a fall time of a pulse of the signal; and a ripple of the signal.
However, KINOSHITA teaches (Title, WIRELESS POWER TRANSMISSION SYSTEM) 
wherein the characteristic is selected from the group consisting of: a rise time of a pulse of the signal; a fall time of a pulse of the signal; and a ripple of the signal ([0082], clock signal of the power transmitter 1 itself could be used as a timing signal to determine whether or not there is such a rise in waveform. The pulse width of the clock signal of the power transmitter 1 itself is usually much shorter than the period of time it takes for the current waveform that has once risen to finish falling. That is why it is easy to detect such peaks that appear at very short time intervals. Here, the characteristics of the clock signal are pulse width, rise in waveform and fall in wave form). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Okada as mentioned in claim 8 and further incorporate the teaching of KINOSHITA. The motivation for doing so would have been to provide a wireless power transmission system that can achieve high power transfer efficiency without using a circulator or any other device to cause some insertion loss and that can transmit data bidirectionally from a power receiver to a power transmitter, and vice versa (KINOSHITA, [0020]).

Regarding claim 14, the combination of Okada and KINOSHITA teaches all the features with respect to claim 9 as outlined above.
Okada does not specifically teach
wherein the analog characteristic is a parameter of a clock signal of the transmitter.
However, KINOSHITA teaches 
wherein the analog characteristic is a parameter of a clock signal of the transmitter ([0082], clock signal of the power transmitter 1 …). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Okada and KINOSHITA as mentioned in claim 9 and further incorporate the teaching of KINOSHITA. The motivation for doing so would have been to provide a wireless power transmission system that can achieve high power transfer efficiency without using a circulator or any other device to cause some insertion loss and that can transmit data bidirectionally from a power receiver to a power transmitter, and vice versa (KINOSHITA, [0020]).

Regarding claim 16, the combination of Okada and KINOSHITA teaches all the features with respect to claim 9 as outlined above.
Okada further teaches
wherein the characteristic comprises at least one burst at a frequency associated with the transmitter, which is added to the signal ([0026], the data signal transmitted and received is in the frequency of about 315 MHz. As mentioned above, frequency is a characteristic; therefore, the characteristic comprises at least one burst at a frequency (315 MHz) associated with the transmitter, which is added to the signal).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of KINOSHITA and further in view of Abedi.

Regarding claim 18, the combination of Okada and KINOSHITA teaches all the features with respect to claim 9 as outlined above.
Okada does not specifically teach 
wherein the characteristic comprises a digital code, such that digital codes of any two transmitters within the system are orthogonal to each other.
 However, Abedi teaches (Title, SYSTEMS AND METHODS FOR INTERFERENCE MITIGATION IN PASSIVE WIRELESS SENSORS)
wherein the characteristic comprises a digital code, such that digital codes of any two transmitters within the system are orthogonal to each other ([0038], quasi-orthogonal digital codes embedded within sensors allow for separation of the sensor responses corresponding to the interrogating signals. Therefore,  digital codes within the system are orthogonal to each other).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Okada and KINOSHITA as mentioned in claim 9 and further incorporate the teaching of Abedi. The motivation for doing so would have been to provide systems and methods that reduce or eliminate interference from non-target sensors in a wireless network to provide Improved Interference Mitigation  (Abedi, Abstract and [0030]).



Allowable Subject Matter
Claims 7, 10, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12 and 17 are allowed over prior art.



Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
ROLAND et al. (Pub. No. FR 2709217 A1) – “Method And Device For Impedance Adaptation For A Transmitter And / Or Receiver, Integrated Circuit And Transmission System Using Them.” discloses an integrated circuit (IC) comprises a device for matching the impedance to the characteristic impedance (Zc) of transmission lines each connecting a transmitter to a receiver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474